Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-7 & 9-11 have been rejoined. 
Claims 12-15 & 17-19 are allowed. Claims 1-7 & 9-11 previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of Groups I and Group II as set forth in the Office action mailed on August 17, 2020, is hereby withdrawn and claims 1-7 & 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. in view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the instant claims are allowable over the prior art of record, because the prior art is silent to a method of forming a crimping portion on a cap assembly coupling portion of a cylinder type battery cell, the method comprising: (a) forming an inwardly indented beading portion in an open upper portion of a cylinder type metal can; (b) seating the cap assembly in the open upper portion of the metal can; (c) applying a primary pressure by a primary crimping mold 
	The prior art, such as Kim et al. U.S. Pub. 2012/0094169, teaches a method of forming a crimping portion on a cap assembly including a primary crimping mold. See Paragraph [0039] and Fig. 3.  However, the reference does not tech or suggest a secondary crimping mold, wherein applying a secondary pressure to the open upper end portion in which the inclination is formed by a secondary crimping mold so that a flat section parallel to a lower surface of the metal can is formed in the crimping portion, the 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722